Exhibit SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT, dated as ofDecember16, 2009, is entered into by and among Decisionpoint Systems, Inc., (fka Canusa Capital), a Delaware company (“DS-Del”), Decisionpoint Systems Group, Inc., a Delaware corporation and a wholly-owned subsidiary of DS-Del. (“Group”), Decisionpoint Systems CA, Inc., a California corporation and a wholly-owned subsidiary of Group (“DS-CA”), and Decisionpoint Systems CT, Inc., a Connecticut corporation and a wholly-owned subsidiary of Holdings (“DS-Conn”), with headquarters located at 19655 Descartes, Foothill Ranch, California 62910-2609 (Group), DS-CA and DS-Conn, are jointly and severally referred to collectively as the “Company”), and each purchaser set forth on Schedule
